Citation Nr: 1138696	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-38 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability, claimed as chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972, including a tour of duty in the Republic of Vietnam from August 1971 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In June 2011, the Veteran testified at the RO before the undersigned Veterans Law Judge via a video conference hearing.  At the hearing the Veteran withdrew from appeal the issue of entitlement to service connection for residuals of prostate cancer.  See 38 C.F.R. § 20.204.  Accordingly, this matter will not be further addressed.  

The Veteran asserts that his skin problems began shortly after he arrived home from serving in Vietnam.  He attributes the condition to the living conditions he was exposed to in Vietnam.  When asked at a Board hearing in June 2011 if he believes that the skin condition he has is chloracne, he responded, "I do its something like that, yes".  In a recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. At 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for a skin disability, claimed as chloracne.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Following the issuance of the statement of the case in August 2009, the Board received additional evidence in August 2011 in support of the Veteran's claim of entitlement to service connection for a skin disability, claimed as chloracne.  This evidence, which consists of a VA dermatology clinic note dated in July 2011, was accompanied by a written waiver of review of the evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  The additional evidence also included an apparent claim for an increased rating for the Veteran's service-connected bilateral hearing loss.  As this matter has not been developed for appellate review, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his skin problems, claimed as chloracne and diagnosed in July 2011 as most likely stucco keratoses, began shortly after his return from Vietnam and is related to his service in Vietnam.  His personnel record (DD Form 214) shows that he served in the Republic of Vietnam from August 1971 to April 1972 and he is thus presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Recently, the Federal Circuit issued Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.

Under  38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination in this case.  In light of the information above showing a present skin disability that the Veteran attributes to his service in Vietnam, the Veteran should be afforded a VA examination for an opinion as to whether any current skin disability was incurred in service, to include exposure to herbicides.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994), (a veteran is not precluded from establishing service connection with proof of actual direct causation; see also Brock v. Brown, 10 Vet. App. 155 (1997), which found that the rationale employed in Combee also applies to claims based on exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for a skin disability, claimed as chloracne.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the appropriate diagnosis and opine as to whether any skin diagnosis is more likely than not (a 50 percent probability or greater) related to the Veteran's active service, to include exposure to herbicides.  A complete rationale for all opinions proffered must be set forth in the report provided. 

2.  After any further development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


